AO 245B (Rev. 0511512018) Judgment in a Cnmmal Petty Case (Modified)                                                               Page I of I



                                   UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                    United States of America                               JUDGMENT IN A CRIMINAL CASE
                                    v.                                     (For Offenses Committed On or After November I, 1987)



                        Alicia Juarez-Pastor                               Case Number: 3:18-mj-23344-KSC

                                                                           Lauren J. Clark
                                                                           Defendant's Attorney


REGISTRATION NO.

THE DEFENDANT:
 !SJ pleaded guilty to count(s) 1 of Complaint~~~~~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                          Count Number(s)
8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~




 D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                           dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

!SJ Assessment: $10 WAIVED
!SJ Fine: WAIVED
!SJ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Friday, December 28, 2018
                                                                        Date oflmposition of Sentence
                                FILED
                               Dec 28 2018                              ~
                                                                        ~~~NS~ C~~FORD
                         CLERK, U.S. DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA                   UNITED STATES MAGISTRATE JUDGE
                     BY            sl encas        DEPUTY




                                                                                                              3: l 8-mj-23344-KSC
